Exhibit 10.2

MITEL NETWORKS CORPORATION

ROADSTER SUBSIDIARY CORPORATION

350 Legget Drive

Kanata, Ontario

Canada K2K 2W7

April 20, 2015

[Stockholder]

[Address]

[Address]

Ladies and Gentlemen:

Reference is made to that certain Tender Support Agreement, dated as of February
28, 2015 (the “Tender Support Agreement”), by and among you, Mitel Networks
Corporation, a Canadian corporation (“Parent”), and Roadster Subsidiary
Corporation, a Delaware corporation and an indirect wholly owned subsidiary of
Parent (“Merger Sub”).

Pursuant to Section 5.3 of the Tender Support Agreement, Parent and Merger Sub
hereby waive and fully release and discharge you from all of your covenants and
obligations under Sections 1.1 (Agreement to Tender), 2.1 (Voting of Subject
Shares) and 2.6 (Intervening Event) of the Tender Support Agreement. All other
sections of the Tender Support Agreement shall be unmodified and remain in full
force and effect in accordance with the terms of the Tender Support Agreement.

This letter shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to principles of conflicts of law
that would require the application of the laws of any other jurisdiction.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

Very truly yours, MITEL NETWORKS CORPORATION By:

 

Name: Title:

 

ROADSTER SUBSIDIARY CORPORATION By:

 

Name: Title:

[Signature Page to Waiver Letter]